This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                     NO. A-1-CA-37709

 5 CESAR SANCHEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Matthew E. Chandler, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                  MEMORANDUM OPINION

17 VANZI, Judge.

18   {1}    Defendant appeals following the revocation of his probation. We previously

19 issued a notice of proposed summary disposition, proposing to affirm. Defendant has
 1 filed a memorandum in opposition. After due consideration, we remain unpersuaded

 2 by the assertion of error. We therefore affirm.

 3   {2}   In his memorandum in opposition Defendant renews his challenge to the

 4 sufficiency of the evidence to establish that he violated the terms and conditions of

 5 probation. [DS 5; MIO 3] However, as described at greater length in the notice of

 6 proposed summary disposition, [CN 2-3] the State presented eyewitness testimony

 7 establishing that Defendant violated the first standard condition of his probation by

 8 committing one or more criminal offenses—namely, assault, battery, and/or robbery.

 9 [RP 104-06] Defendant does not controvert this; instead, he contends that the evidence

10 should be deemed insufficient because the State failed to establish that he committed

11 either battery on a household member or false imprisonment. [MIO 1, 4-6] Assuming

12 that this is so, it does not alter our analysis or require a different result. Although

13 battery on a household member and false imprisonment were charged in a separately

14 filed criminal action, [RP 78-80] the detailed petition to revoke Defendant’s probation

15 described a course of conduct that was also consistent with assault, battery, and

16 robbery. [RP 75-81] And as previously stated, the eyewitness testimony presented at

17 the hearing on the petition was sufficient to establish, with reasonable certainty, that

18 Defendant committed one or more of those offenses. [CN 2-3; RP 104-06] See

19 generally State v. Leon, 2013-NMCA-011, ¶ 36, 292 P.3d 493 (explaining that the

20 state bears the burden of establishing a probation violation with reasonable certainty);

                                              2
 1 In re Bruno R., 2003-NMCA-057, ¶ 9, 133 N.M. 566, 66 P.3d 339 (stating that we

 2 indulge all reasonable inferences to uphold a finding that there was sufficient evidence

 3 of a probation violation). This is sufficient to support the revocation of Defendant’s

 4 probation. See Leon, 2013-NMCA-011, ¶ 37 (“[I]f there is sufficient evidence to

 5 support just one violation, we will find the district court’s [probation revocation] order

 6 was proper.”).

 7   {3}   Accordingly, for the reasons stated in the notice of proposed summary

 8 disposition and above, we affirm.

 9   {4}   IT IS SO ORDERED.


10                                          __________________________________
11                                          LINDA M. VANZI, Judge

12 WE CONCUR:



13 _________________________________
14 M. MONICA ZAMORA, Chief Judge



15 _________________________________
16 BRIANA H. ZAMORA, Judge




                                               3